                   IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

JOSEPH WILLIAMS,                                    )
                                                    )
           Plaintiff,                               )
                                                    )
   v.                                               )   CIVIL ACTION NO. 2:19-CV-584-ALB
                                                    )
MAXWAY, et al.,                                     )
                                                    )
           Defendants.                              )

                                               ORDER

         On January 10, 2020, the Magistrate Judge entered a Recommendation (Doc. 6)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice.

        3. Costs are taxed against the plaintiff.

        A separate Final Judgment will be entered.

        DONE and ORDERED this 14th day of February 2020.


                                                    /s/ Andrew L. Brasher
                                               ANDREW L. BRASHER
                                               UNITED STATES DISTRICT JUDGE
